Citation Nr: 1721373	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral upper plexus stretch injuries secondary to cervical spine surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to October 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the claim.  The RO in North Little Rock, AR exercises current jurisdiction of the claims file.

In September 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file does not contain the complete Informed Consent signed by the Veteran.  The condensed consent notes that the full consent document can be accessed through Vista Imaging.  (12/16/2010 VBMS-Medical Treatment-Government Facility, 3rd entry, p. 82)  The full document is needed for an informed decision on the appeal, especially since the AOJ denied the claim in part on the basis of Informed Consent.  Further, the AOJ did so without a medical review of the file.

Accordingly, the case is REMANDED for the following action:

1.  Please access Vista Imaging and add the full and complete Informed Consent signed by the Veteran prior to his cervical spine surgery.

2.  After the above is complete, arrange for a medical nexus review by a spine neurosurgeon.  The examiner must specifically certify that the entire file was reviewed.  Ask the examiner to opine on the following questions:

Were the Veteran's bilateral upper plexus stretch injuries due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment in question?  In so answering, the examiner should consider whether there were any errors in positioning the Veteran during the procedure and whether anesthesia was appropriately provided.  

If the above answer is negative then the examiner should state whether the outcome of the procedure was an event not reasonably foreseeable.  The examiner should explain why or why not.

If the examiner opines that an upper plexus stretch injury was a reasonably foreseeable risk of the procedure, is it included in the Informed Consent signed by the Veteran?

A complete rationale for all opinions should be set forth. A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information were fully considered, and provide a detailed explanation for why an opinion cannot be rendered, to include what information would be needed to render the requested opinions.

3.  After completion of the above, re-adjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, furnish him and his representative, if any, a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




